DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) were submitted on 03/01/2022 and 06/03/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.	

Response to Arguments
Applicant’s Amendments and Arguments filed 05/18/2022 have been noted and entered for consideration. 

With regard to the objections to Specification and Claims, Applicant’s arguments filed 05/18/2022 have been fully considered in view of the amendments filed 05/18/2022 and examiner’s amendments agreed by Applicant (see below) have been fully considered and are persuasive. Thus, the objections to Specification and Claims have been withdrawn.

With regard to the claim interpretations to claim 65, Applicant’s arguments filed 05/18/2022 have been fully considered in view of the amendments filed 05/18/2022 and examiner’s amendments agreed by Applicant (see below) have been fully considered and are persuasive. Thus, the claim interpretations have been withdrawn.

With regard to the 112(b) rejections, Applicant’s arguments filed 05/18/2022 have been fully considered in view of the amendments filed 05/18/2022 and examiner’s amendments agreed by Applicant (see below) have been fully considered and are persuasive. Thus, the 112(b) rejections have been withdrawn.

With regard to the 102/103 rejections, Applicant’s arguments filed 05/18/2022 have been fully considered in view of the amendments filed 05/18/2022 and examiner’s amendments agreed by Applicant (see below) have been fully considered and are persuasive. Thus, the 102/103 rejections have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given over communications via phone call and email with Applicant’s representative, Kenneth C. Cheney (Reg. No.: 61,841) on 06/09/2022 through 07/05/2022.
The application has been amended to the Claims as follows.

1. (Currently Amended) A resource allocation method for a backhaul link and an access link, comprising:
receiving, by a first communication node, first resource allocation information, wherein the first resource allocation information is comprised in high layer signaling information and comprises second information; 
wherein the second information comprises information of a fourth resource occupiable by a channel or a signal between the first communication node and one or more third communication nodes; and the second information further comprises indication information which indicates that whether a fifth resource is occupiable by the channel or the signal between the first communication node and the one or more third communication nodes is determined by dynamic signaling; and
wherein the first resource allocation information satisfies that the first resource allocation information comprises a time domain resource list occupiable by the channel, and a number of time domain symbols corresponding to each of time domain resources comprised in the time domain resource list belongs to one predetermined set of numbers of time domain symbols. 

2. (Currently Amended) The method of claim 1, wherein 
the information of the fourth resource occupiable by the channel or the signal between the first communication node and the one or more third communication nodes comprises:
on the fourth resource, the first communication node receives a channel [[and/or]] or a signal sent by the one or more third communication nodes; or 
on the fourth resource, the first communication node sends a channel [[and/or]] or a signal to the one or more third communication nodes. 

3. (Currently Amended) The method of claim 1, wherein the information of the fourth resource occupiable by the channel or the signal between the first communication node and the one or more third communication nodes comprises: 
on the fourth resource, the first communication node is unable to receive a channel [[and/or]] or a signal sent by the one or more third communication nodes; or 
on the fourth resource, the first communication node is unable to send a channel [[and/or]] or a signal to the one or more third communication nodes. 
    
4. (Previously Presented) The method of claim 1, wherein in a case where the information of the fourth resource comprises a demodulation reference signal resource, the second information comprises at least one of pieces of following information of the demodulation reference signal:  
a pattern type of the demodulation reference signal; a number of consecutive time domain symbol groups occupied by the demodulation reference signal; a maximum value of a number of time domain symbols comprised in one consecutive time domain symbol group occupied by the demodulation reference signal; a generation parameter for generating a demodulation reference signal sequence; a position of a starting time domain symbol of the demodulation reference signal; a time domain resource mapping manner ofthe demodulation reference signal; a number of time domain symbols comprised in one consecutive time domain symbol group occupied by the demodulation reference signal; whether transforming precoding of a channel corresponding to the demodulation reference signal is enabled, port information of the demodulation reference signal; a frequency domain group where a demodulation reference signal port is located; a time domain symbol set occupied by the demodulation reference signal; a number of consecutive time domain symbol groups other than a first consecutive time domain symbol group, occupied by the demodulation reference signal; or a range of time domain symbols occupiable by the demodulation reference signal. 

5. (Canceled)  

6. (Previously Presented) The method of claim 1, wherein the second information further comprises following information:  
multiplexing manner information usable between a first channel or a first signal and a second channel or a second signal; wherein the first channel or the first signal is a channel or a signal between the first communication node and a second communication node, and the second channel or the second signal is a channel or a signal between the first communication node and the one or more third communication nodes.

7. (Previously Presented) The method of claim 6, wherein the multiplexing manner information satisfies at least one of following conditions: 
a multiplexing manner set usable by a first control channel and a second control channel is a subset of a multiplexing manner set usable between a third channel or a third signal and a fourth channel or a fourth signal, wherein the first control channel is a control channel between the first communication node and the second communication node, and the second control channel is a control channel between the first communication node and the one or more third communication nodes; or 
a multiplexing manner set usable by a first reference signal and a second reference signal is a subset of a multiplexing manner set usable between the third channel or the third signal and the fourth channel or the fourth signal, wherein the first reference signal is a reference signal between the first communication node and the second communication node, and the second reference signal is a reference signal between the first communication node and the one or more third communication nodes;
wherein the third channel is any channel other than the first control channel between the first communication node and the second communication node, the fourth channel is any channel other than the second control channel between the first communication node and the one or more third communication nodes, the third signal is any signal other than the first reference signal between the first communication node and the second communication node, and the fourth signal is any signal other than the second reference signal between the first communication node and the one or more third communication nodes. 

8. (Canceled)

9. (Currently Amended) The method of claim 1, further comprising at least one of: 
sending, by the first communication node, second resource allocation information to the one or more third communication nodes, wherein the second resource allocation information is used for indicating the information of the fourth resource occupiable by the channel or the signal between the first communication node and the one or more third communication nodes; and
communicating, by the first communication node, with the one or more third communication nodes according to the first resource allocation information;
wherein the second resource allocation information satisfies at least one of following conditions:  
the second resource allocation information comprises information of a control channel resource where a control channel sent by the first communication node and to be detected by the one or more third communication nodes is located, and an intersection between the control channel resource and a first resource is non-empty, wherein the first resource is a resource indicated by information of a resource occupiable by a channel or a signal between the first communication node and a second communication node, wherein the information of the resource is comprised in the second information;    
the second resource allocation information comprises information of a data channel resource occupiable by a semi-persistent data channel that is sent by the first communication node to the one or more third communication nodes, and an intersection between the data channel resource and the first resource is non-empty;  
an intersection between a resource indicated in the second resource allocation information and the first resource is non-empty; 
the second resource allocation information comprises physical layer dynamic allocation information; 
an intersection between the resource indicated in the second resource allocation information and a second resource is empty, and the second resource is a resource occupied by a reference signal between the first communication node and the second communication node comprised in the second information; 
an intersection between the resource indicated in the second resource allocation information and a third resource is empty, and the third resource is a resource occupied by a control channel resource between the first communication node and the second communication node comprised in the second information; or  
the first communication node communicates with the one or more third communication nodes according to the second resource allocation information [[and/or]] or the first resource allocation information.

10-11. (Canceled) 

12. (Currently Amended) The method of claim [[11]]1, wherein, when the first resource allocation information comprises the time domain resource list occupiable by the channel and the number of time domain symbols corresponding to all the time domain resources comprised in the time domain resource list belongs to the one predetermined set of numbers of time domain symbols, the one predetermined set of numbers of time domain symbols satisfies at least one of following conditions:
the one predetermined set of numbers of time domain symbols is obtained according to an agreed rule;
time domain symbol positions of demodulation reference signals corresponding to all numbers of time domain symbols in the one predetermined set of numbers of time domain symbols are the same, the time domain symbol positions are obtained according to high layer signaling configuration information of the demodulation reference signals;
the one predetermined set of numbers of time domain symbols is one of a plurality of predetermined sets of numbers of time domain symbols;
the one predetermined set of numbers of time domain symbols is one of the plurality of predetermined sets of numbers of time domain symbols, and the plurality of predetermined sets of numbers of time domain symbols are obtained according to the high layer configuration information of the demodulation reference signals; or 
the one predetermined set of numbers of time domain symbols is one of the plurality of predetermined sets of numbers of time domain symbols, and the plurality of predetermined sets of numbers of time domain symbols are obtained according to a first parameter of the demodulation reference signal, and the first parameter comprises at least one of following parameters: a time domain resource mapping manner, a number of consecutive time domain symbol groups other than a first consecutive time domain symbol group that are occupied by the demodulation reference signal, or a number of time domain symbols comprised in the consecutive time domain symbol groups occupied by the demodulation reference signal.

13. (Currently Amended) The method of claim 1, wherein the first communication node further obtains the second information according to an agreed rule, and the agreed rule satisfies at least one of following conditions:
a demodulation reference signal between the first communication node and a second communication node and a demodulation reference signal between the first communication node and the one or more third communication nodes are only able to be in different code division multiplexing groups of demodulation reference signals;
a time domain resource mapping manner corresponding to the channel are unable to be changed dynamically;
a number of time domain symbols comprised in a consecutive time domain symbol group occupied by a demodulation reference signal between the first communication node and the second communication node [[and/or]] or a demodulation reference signal between the first communication node and the one or more third communication nodes is unable to be dynamically changed;
a time domain symbol position occupied by the demodulation reference signal between the first communication node and the second communication node is unable to be dynamically changed; or 
 a sequence of low peak-to-average ratios is usable as a downlink reference signal sequence sent by the second communication node to the first communication node.

14-15. (Canceled) 

16. (Currently Amended) The method of claim 1, wherein the fourth resource comprises at least one of following resources:
a reference signal resource; 
a time domain resource; 
a frequency domain resource; 
a spatial domain resource, wherein the spatial domain resource corresponds to one measurement reference signal resource; 
a code domain resource, information of the code domain resource comprises at least one of pieces of following information: generation parameter information of a scrambling sequence of the channel, or sequence generation information of a reference signal, wherein the reference signal comprises at least one of following signals: a demodulation reference signal, a phase tracking reference signal, or a measurement reference signal; or 
a control channel resource[[;]].

17. (Previously Presented) The method of claim 16, wherein, when the resource comprises the time domain resource, the time domain resource comprises at least one of pieces of following information:
a range of a number of time domain symbols occupiable by the channel or the signal in one time unit, a time unit set occupiable by the channel or the signal, the number of time domain symbols occupiable by the channel or the signal in a time unit, a time domain symbol set occupied by the channel or the signal in a time unit, or a subcarrier spacing corresponding to a time domain symbol where the channel or the signal is located.

18. (Previously Presented) The method of claim 16, wherein, when the resource comprises the frequency domain resource, information of the frequency domain resource comprises at least one of pieces of following information:
bandwidth part (BWP) information, component carrier (CC) information, information of physical resource block (PRB) set in a bandwidth part (BWP), or information of subcarrier spacing corresponding to the frequency domain resource.

19-20. (Canceled) 

21. (Previously Presented) The method of claim 1, further comprising: 
receiving, by the first communication node, first signaling information sent by a second communication node, wherein the first signaling information comprises scheduling information of a measurement reference signal, wherein the measurement reference signal is an uplink measurement reference signal;
sending, by the first communication node, the measurement reference signal to the second communication node; and 
receiving, by the first communication node, channel state information corresponding to the measurement reference signal sent by the second communication node.

22-61. (Canceled)

62. (Previously Presented) The method of claim 1, further comprising:
     determining a multiplexing manner set usable by two channels or two signals; and
     transmitting the two channels or the two signals by one multiplexing manner in the multiplexing manner set;  
wherein a multiplexing manner set usable between a first channel or a first signal and a second channel or a second signal is a subset of a multiplexing manner set usable between a third channel or a third signal and a fourth channel or a fourth signal; and
the first channel or the first channel signal and the third channel or the third signal are channels or signals between a first communication node and a second communication node, and the second channel or the second signal and the fourth channel or the fourth signal are channels or signals between the first communication node and the one or more third communication nodes. 

63. (Previously Presented) The method of claim 62, wherein the channel or the signal satisfies at least one of following conditions:  
the first channel comprises at least one of following channels: a control channel, a channel carrying a broadcast message, a channel carrying a common message, or a channel carrying a group message; 
the second channel comprises at least one of following channels: a control channel, a channel carrying a broadcast message, a channel carrying a common message, or a channel carrying a group message; 
the third channel does not comprise at least one of following channels: a control channel, a channel carrying a broadcast message, a channel carrying a common message, or a channel carrying a group message;
the fourth channel does not comprise at least one of following channels: a control channel, a channel carrying a broadcast message, a channel carrying a common message, or a channel carrying a group message; 
the third channel is a channel other than the first channel; 
the fourth channel is a channel other than the second channel; 
the first signal comprises at least one of following signals: a demodulation reference signal, a phase tracking signal, and a synchronization signal;
the second signal comprises at least one of following signals: a demodulation reference signal, a phase tracking signal, and a synchronization signal;
the third signal is a signal other than the first signal; or
the fourth signal is a signal other than the second signal. 

64. (Previously Presented) The method of claim 62, wherein 
the multiplexing manner set useable between the first channel or the first signal and the second channel or the second signal does not comprise a spatial division multiplexing manner, and the multiplexing manner set useable between the third channel or the third signal and the fourth channel or the fourth signal comprises the spatial division multiplexing manner.

65. (Currently Amended) A resource allocation apparatus for a backhaul link and an access link, wherein the apparatus comprises a memory and a processor, the memory is configured to store instructions for a computer program, and the computer program, when executed by the processor, to implement a receiving module, wherein
the receiving module is configured to receive first resource allocation information, wherein the first resource allocation information is comprised in high layer signaling information and comprises second information; 
wherein the second information comprises information of a fourth resource occupiable by a channel or a signal between the first communication node and one or more third communication nodes; and the second information further comprises indication information which indicates that whether a fifth resource is occupiable by the channel or the signal between the first communication node and the one or more third communication nodes is determined by dynamic signaling; and
wherein the first resource allocation information satisfies that the first resource allocation information comprises a time domain resource list occupiable by the channel, and a number of time domain symbols corresponding to each of time domain resources comprised in the time domain resource list belongs to one predetermined set of numbers of time domain symbols.

66-93. (Canceled)

94. (Currently Amended) The method of claim 1, further comprising:    
sending, by the first communication node, information to a second communication node, wherein the information includes a spatial domain resource of a channel which is sent by the first communication node to the one or more third communication nodes. 

95. (Currently Amended) The method of claim 1, further comprising at least one of: 
determining, by the first communication node, that correspond to different sets of available multiplexing manners [[and/or]] or different frequency domain resources correspond to different sets of available multiplexing manners; or
determining, by the first communication node, frequency domain resources occupiable by the channel or the signal between the first communication node and the one or more third communication nodes in different time domain resources are different.

	
Allowable Subject Matter
Claims 1-4, 6-7, 9, 12-13, 16-18, 21, 62-65 and 94-95 are allowed.
The following is an examiner’s statement of reasons of allowance.
Claims 1 and 65 are allowable over prior arts of record since the prior art of record taken individually or in combination fails to reasonably suggest, or render obvious the following italic limitations:
In claim 1, “...wherein the second information comprises information of a fourth resource occupiable by a channel or a signal between the first communication node and one or more third communication nodes; and the second information further comprises indication information which indicates that whether a fifth resource is occupiable by the channel or the signal between the first communication node and the one or more third communication nodes is determined by dynamic signaling; and wherein the first resource allocation information satisfies that the first resource allocation information comprises a time domain resource list occupiable by the channel, and a number of time domain symbols corresponding to each of time domain resources comprised in the time domain resource list belongs to one predetermined set of numbers of time domain symbols” and in combination with other limitations recited in claim 1.
Hampel teaches, “ A resource allocation method, comprising: receiving, by first communication node, first resource allocation information, wherein the first resource allocation information is comprised in high layer signaling information and comprises second information; wherein the second information comprises information of a fourth resource occupiable by a channel or a signal between the first communication node and one or more third communication
Nodes”, as recited in claim 1. See, page 13 of Office Action dated 02/18/2022. Further, Chen teaches, “the first resource allocation information is comprised in high layer signaling information”, as recited in claim 1. See, page 18 of Office Action dated 02/18/2022. 
	Although Hampel and Chen, whether taken alone or in combination, does not explicitly teach (see, emphasis), “wherein the second information comprises information of a fourth resource occupiable by a channel or a signal between the first communication node and one or more third communication nodes; and the second information further comprises indication information which indicates that whether a fifth resource is occupiable by the channel or the signal between the first communication node and the one or more third communication nodes is determined by dynamic signaling; and wherein the first resource allocation information satisfies that the first resource allocation information comprises a time domain resource list occupiable by the channel, and a number of time domain symbols corresponding to each of time domain resources comprised in the time domain resource list belongs to one predetermined set of numbers of time domain symbols”, Kim et al (US Publication No. 2019/0053265) teaches, wherein the second information comprises information of a fourth resource occupiable by a channel or a signal ... ; and the second information further comprises indication information which indicates that whether a fifth resource is occupiable by the channel or the signal ... is determined by dynamic signaling [see, ¶0272 and 0280, indicating whether the first symbol/UL transmission is blanked (enable or disable) via dynamic signaling].
However, Hampel, Chen and Kim, whether taken alone or in combination does not teach, suggest or render obvious, remaining portions of the above-mentioned italic limitations in combination with what is set forth above in claim 1. 
Claim 65 recites similar features to the above-mentioned italic limitations of claim 1 as set forth above and are thus allowable over prior arts of record for at least similar reasons given for claim 1.
Claims 2-4, 6-7, 9, 12-13, 16-18, 21, 62-64 and 94-95 are also allowable at least because they are directly or indirectly dependent upon their respective independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469